Eueohes, J.:
The defendant was indicted for highway robbery; verdict of guilty and judgment thereon, from which he appealed.
The defendant introduced no evidence on the trial, nor did he except to any introduced by the State, nor did he except to any ruling of the court. But, after the verdict had been rendered, he moved for a new trial “ on the ground that the testimony did not warrant the verdict.” If this motion is to be taken to mean that there was no evidence, or not sufficient evidence, to authorize the submission of the case to the jury, it was made too late. State v. Kiger, 115 N. C., 746 ; State v. Keath, 83 N. C., 626 ; State v. Hart, 116 N. C., 976. But as this ruling is regarded as somewhat technical, we have carefully examined the whole of the testimony in the ease, and consider it not only sufficient to authorize its submission to the jury, but, if believed, and that was a question for the jury, we do not see how they could have found otherwise than they did.
There is no error and the judgment is affirmed.
Affirmed.